Title: To George Washington from Major Benjamin Tallmadge, 26 February 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn.] feby 26th 1780
          
          Agreeable to Your Excellency’s orders, contained in a Letter of the 15th inst., I have made out a Return of the Regiment—Some of our recruiting Officers are at such a Distance that we have not recd accurate Returns of their Recruits, tho’ I am confident there is a number engaged for the War, in addition to that specified in the enclosed Return. I have the Honor to be, Your most obedt Servt
          
            Benja. Tallm⟨adge⟩
          
        